DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 5/20/2022 is acknowledged.
Claims 1,2,5,7,8,11,14,15,18,20,21, and 24 are amended.
Claims 3,4,6,9,10,12,13,16,17,19,25-27, and 28 are cancelled.
Claims 29-43 are new.
Claims 1,2,5,7,8,11,14,15,18,20,21,24, and 29-43 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,7,8,11,14,15,20,21,24,29,32,35,36,38-40, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian (US 20190261354) in view of Sundararajan (US 20190349974).
Re claim 1:
Fakoorian discloses receiving, by a user equipment (UE) from a base station, radio resource control (RRC) signaling including a plurality of configuration parameters (Fig.8 ref. 806 Send the first configuration and the second configuration to at least one user equipment and Para.[0091]  Operations 800 may be performed, for example, by a base station that supports URLLC (e.g., a gNB), such as BS 110 shown in FIG. 1 and Para.[0094]  In this case, the UE may receive multiple active configured grant-free configurations for a given bandwidth part (BWP) of a serving cell and Para.[0099]  Each grant-free/SPS configuration can include several parameters for the (initial or retransmissions) grant-free/SPS transmissions. The parameters can include at least one of a number of time repetitions and/or (allocated) frequency resources, transmit power, waveform type, rank and precoding matrix, demodulation reference signal (DMRS) configuration, RV sequence, transport block size (TBS), etc. and Para.[0096]  Each grant-free/SPS configuration can be UE-specific RRC configured and Para.[0081]  That is, parameters for the UL data transmission such as MCS/TBS table, time/frequency resources, etc. may be UE specific and RRC configured); 
performing, by the UE, a transmission with configured grant, wherein the transmission with configured grant includes a transmission of (Fig.7 ref. 706 Perform Grant-Free Communications with a base station based on at least one of the first configuration or the second configuration  and Para.[0094]  Each grant-free configuration may support a different service type, traffic type, MCS target, etc. The UE can select the particular grant-free configuration to use, based in part, on the expected traffic or service type, MCS target, latency target, etc. for the grant-free communications); and 
wherein the transmission of the data is in the one or more time-frequency resources indicated by the one or more configuration parameters (Fig.7 ref. 706 Perform Grant-Free Communications with a base station based on at least one of the first configuration or the second configuration and Fig.6 shows time-frequency resources and Para.[0099]  Each grant-free/SPS configuration can include several parameters for the (initial or retransmissions) grant-free/SPS transmissions. The parameters can include at least one of a number of time repetitions and/or (allocated) frequency resources and Para.[0081]  That is, parameters for the UL data transmission such as MCS/TBS table, time/frequency resources, etc. may be UE specific and RRC configured).
As shown above, Fakoorian receives a plurality of configuration parameters and performs a transmission using the configuration parameters.  Fakoorian does not explicitly refer to this transmission as “with configured grant.”  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the parameters are received as a SL configuration grant because SL configuration grants configure type 1 and type 2 data transmissions.  Yang (US 20210376959) is evidenced relied upon to support the Examiner’s assertion.  Yang in Para.[0138-0146] discuses SL configuration grants for type 1 and type 2 transmissions.
Fakoorian does not explicitly disclose transmission of indication information, which includes one or more configuration parameters indicating one or more time frequency resources for a transmission.
Sundararajan discloses transmission of indication information, which includes one or more configuration parameters indicating one or more time frequency resources for a transmission (Para.[0040]  For example, the UE may embed information within an SR that the base station may use to identify whether the SR is associated with a grant-free uplink configuration, and if the SR is associated with a grant-free uplink configuration, the particular grant-free uplink configurations of a set of grant-free uplink configurations with which to associate the SR and Para.[0081]  A grant-free configuration may indicate a set of time-frequency resources of a channel);
Fakoorian and Sundararajan are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian to include transmitting an indication of a configuration as taught by Sundararajan in order to reduce complexity by reducing the amount of blind decoding a base station performs (Sundararajan Para.[0039-0040]).
Re claim 2:
Fakoorian discloses selecting, by the UE, the one or more configuration parameters based on at least one of the following criteria: a traffic type, application requirements, a packet size, a device location, mobility, and a channel condition (Para.[0094]  Each grant-free configuration may support a different service type, traffic type, MCS target, etc. The UE can select the particular grant-free configuration to use, based in part, on the expected traffic or service type, MCS target, latency target, etc. for the grant-free communications).
Re claim 7:
Fakoorian does not explicitly disclose wherein the transmission of the indication information and the transmission of the data are performed separately.
Sundararajan discloses wherein the transmission of the indication information and the transmission of the data are performed separately (Para.[0079]  For example, the UE 115 may include in the SR an indication as to whether the SR is associated with a grant-free uplink configuration, and if so, which particular grant-free uplink configuration the SR is associated.  For example, the UE 115 may transmit the grant-free data transmission on a first carrier or using a first RAT and transmit the SR on a second carrier or using a second RAT).
Fakoorian and Sundararajan are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian to include transmitting an indication of a configuration as taught by Sundararajan in order to reduce complexity by reducing the amount of blind decoding a base station performs (Sundararajan Para.[0039-0040]).
Re claim 8:
Fakoorian discloses wherein the one or more parameters indicating one or more time-frequency resources for the transmission of the data specify a plurality of data resource blocks, and (Para.[0099]  Each grant-free/SPS configuration can include several parameters for the (initial or retransmissions) grant-free/SPS transmissions. The parameters can include at least one of a number of time repetitions and/or (allocated) frequency resources, transmit power, waveform type, rank and precoding matrix, demodulation reference signal (DMRS) configuration, RV sequence, transport block size (TBS), etc and Para.[0050]  the minimum resource allocation (called a "resource block" (RB)).
Fakoorian does not explicitly disclose the indication information indicates which data resource blocks contain the data.
Sundararajan discloses the indication information indicates which data resource blocks contain the data (Para.[0078]  When the transmission is not detected and decoded (e.g., because of a collision on a contention-based channel, or for other reasons), the base station 105 may use the SR as a trigger to decode the grant-free transmission and Para.[0079]  In some cases, the base station 105 may determine not to provide an uplink grant in response to the SR if the base station 105 detects and decodes the associated grant-free transmission successfully and Para.[0084]  When the base station 105-a receives the SR 205 according to these techniques, the base station 105-a may identify one or more grant-free uplink configurations with which the SR 205 is associated, and accordingly may determine which particular resources to decode (i.e., the resources on which the UE 115-a transmitted the uplink transmission 210).).
As shown above, Sundararajan discloses sending an indication of the configuration and a base station using the indication to determine the resources to decode.  Sundararajan does not explicitly state the indication indicates which data resource blocks contains data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the indication in Sundararajan to include which resource blocks contains data because the indication is used to determine the resources to decode and resource blocks are a well-known type of resource.
Fakoorian and Sundararajan are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian to include transmitting an indication of a configuration as taught by Sundararajan in order to reduce complexity by reducing the amount of blind decoding a base station performs (Sundararajan Para.[0039-0040]).
Re claim 11:
Fakoorian discloses wherein the one or more configuration parameters further indicate at least one of: a configuration index for an activation; a repetition of time-frequency resources in a period for the transmission with configured grant; a modulation and coding scheme (MCS) for the transmission with configured grant; hybrid automatic repeat request (HARQ) ID for the transmission with configured grant; DMRS; and numerology (Para.[0099]  Each grant-free/SPS configuration can include several parameters for the (initial or retransmissions) grant-free/SPS transmissions. The parameters can include at least one of a number of time repetitions and/or (allocated) frequency resources, transmit power, waveform type, rank and precoding matrix, demodulation reference signal (DMRS) configuration, RV sequence, transport block size (TBS), etc. In some cases, the number of repetitions can be semi-statically updated (e.g., by RRC reconfiguration or MAC-CE signaling or activation DCI) as the link quality (e.g., as reported by the via CQI or RRM measurements) changes and Para.[0101]  RV index).
Re claim 14:	Claim 14 is rejected on the same grounds of rejection set forth in claim 1.  Fakoorian further discloses a processor and non-transitory machine readable medium (Fig.4).
Re claim 15:	Claim 15 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 20:	Claim 20 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 21:	Claim 21 is rejected on the same grounds of rejection set forth in claim 8.
Re claim 24:	Claim 24 is rejected on the same grounds of rejection set forth in claim 11.

Re claim 29:	
Fakoorian does not explicitly disclose wherein the transmission of the indication information is multiplexed with the transmission of the data.
Sundararajan discloses wherein the transmission of the indication information is multiplexed with the transmission of the data (Para.[0078] UE 115 transmits an SR in parallel with a grant-free data transmission and For example, the UE 115 may include in the SR an indication as to whether the SR is associated with a grant-free uplink configuration, and if so, which particular grant-free uplink configuration the SR is associated and Para.[0059]  MIMO communications may employ multipath signal propagation to increase the spectral efficiency by transmitting or receiving multiple signals via different spatial layers, which may be referred to as spatial multiplexing. The multiple signals may, for example, be transmitted by the transmitting device via different antennas or different combinations of antennas).
Fakoorian and Sundararajan are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian to include multiplexing an indication with data as taught by Sundararajan in order to reduce complexity by reducing the amount of blind decoding a base station performs (Sundararajan Para.[0039-0040]).
Re claim 32:	Claim 32 is rejected on the same grounds of rejection set forth in claim 29.
Re claim 35:	Claim 35 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 36:	Claim 36 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 38:	Claim 38 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 39:	Claim 39 is rejected on the same grounds of rejection set forth in claim 8.
Re claim 40:	Claim 40 is rejected on the same grounds of rejection set forth in claim 29.
Re claim 43:	Claim 43 is rejected on the same grounds of rejection set forth in claim 11.
		
Claims 5,18, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian in view of Sundararajan as applied to claims 1,14, and 35 above, and further in view of Chen (US 20210168814).
Re claim 5:
As discussed above, Fakoorian in view of Sundararajan meets all the limitations of the parent claims.
Fakoorian discloses the one or more configuration parameters include one or more (Para.[0077]  Generally, a sidelink signal may refer to a signal communicated from one subordinate entity (e.g., UE1) to another subordinate entity (e.g., UE2) without relaying that communication through the scheduling entity (e.g., UE or BS), even though the scheduling entity may be utilized for scheduling and/or control purposes).
Fakoorian does not explicitly disclose one or more sidelink configuration parameters.
Chen discloses one or more sidelink configuration parameters (Fig.4 ref. 1. Configuration information about a sidelink BWP and/or sidelink BWP mapping information and ref. 2 Determine which sidelink BWP may be used for the data transmission according to the PPP/PDB/5QI/QFI/priority corresponding to the sidelink data/logical channel and Fig.9 V2X sidelink data transmission).
Fakoorian and Chen are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian to include sidelink configuration parameters as taught by Chen in order to provide 5G sidelink communication to vehicles (Chen Para.[0007]).
Re claim 18:	Claim 18 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 37:	Claim 37 is rejected on the same grounds of rejection set forth in claim 5.

Claims 30,31,33,34,41, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian in view of Sundararajan as applied to claims 1,14, and 35 above, and further in view of Lu (US 20210352710).
Re claim 30:
As discussed above, Fakoorian in view of Sundararajan meets all the limitations of the parent claims.
Fakoorian does not explicitly disclose wherein the indication information is sent in a sidelink (SL) control channel.
Lu discloses wherein the indication information is sent in a sidelink (SL) control channel (Para.[0100]  the PSCCH resource set or the resource pool can also be used for the transmission of the resource pre-occupation information (RPI). When the UE has the configured sidelink grant, the UE will send sidelink control information and/or data (PSCCH and/or PSSCH) on slot and Para.[0049] The pre-occupied resource indication information and/or control information can provide information on the resource that has been pre-occupied by another UE and/or the resource to be used by the UE).
Fakoorian and Lu are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian to include a sidelink control channel as taught by Lu in order to provide improved flexibility and achieve low latency and high reliability (Lu Para.[0004]).

Re claim 31:
As discussed above, Fakoorian in view of Sundararajan meets all the limitations of the parent claims.
Fakoorian does not explicitly disclose wherein the transmission of the indication information is a sidelink (SL) configured grant transmission.
Lu discloses wherein the transmission of the indication information is a sidelink (SL) configured grant transmission (Para.[0100]  the PSCCH resource set or the resource pool can also be used for the transmission of the resource pre-occupation information (RPI). When the UE has the configured sidelink grant, the UE will send sidelink control information and/or data (PSCCH and/or PSSCH) on slot and Para.[0049] The pre-occupied resource indication information and/or control information can provide information on the resource that has been pre-occupied by another UE and/or the resource to be used by the UE).
Fakoorian and Lu are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian to include a sidelink configured grant transmission as taught by Lu in order to provide improved flexibility and achieve low latency and high reliability (Lu Para.[0004]).
Re claim 33:	Claim 33 is rejected on the same grounds of rejection set forth in claim 30.
Re claim 34:	Claim 34 is rejected on the same grounds of rejection set forth in claim 31.
Re claim 41:	Claim 41 is rejected on the same grounds of rejection set forth in claim 30.
Re claim 42:	Claim 42 is rejected on the same grounds of rejection set forth in claim 31.



A SECOND GROUNDS OF REJECTION IS PROVIDED BELOW TO EXPEDITE PROSECUTION:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,7,8,11,14,18,20,21,24,29-35, and 37-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Yang (US 20210376959).
Re claim 1:
Lu discloses receiving, by a user equipment (UE) from a base station, (Para.[0027]  For the sidelink transmission Mode 2, if the higher layer indicates (in a configured sidelink grant) to the UE to transmit sidelink data, for example, sidelink control and/or data (PSCCH and/or PSSCH) at time ‘n,’ then BS sends resource pre-occupied information before time ‘n’ or in a time window before time ‘n.’ and Para.[0029-0037] shows a plurality of configuration parameters); 
performing, by the UE, a transmission with configured grant, wherein the transmission with configured grant includes a transmission of indication information, which includes one or more configuration parameters indicating one or more time-frequency resources for a transmission of data and selected from the plurality of configuration parameters (Para.[0100]  the PSCCH resource set or the resource pool can also be used for the transmission of the resource pre-occupation information (RPI). When the UE has the configured sidelink grant, the UE will send sidelink control information and/or data (PSCCH and/or PSSCH) on slot and Para.[0049] The UE may receive, from another UE(s), pre-occupied resource indication information and/or control information carrying resource pre-occupation information (RPI) and Para.[0101-0113] RPI).
wherein the transmission of the data is in the one or more time-frequency resources indicated by the one or more configuration parameters (Para.[0100]  The base station configures the UE to operate in the sidelink transmission Mode 2, and the high-level configuration signaling configures or pre-configures the resource pool for the sidelink communication and Para.[0102] time domain resource and Para.[0103] frequency domain resource).
Lu does not explicitly disclose RRC signaling.
Yang discloses RRC signaling (Para.[0145]  Here, all of type 1 and type 2 may be used in a V2X system to meet requirements of low latency data. For example, in a base station scheduling mode (mode 1 or mode 3), a configured grant may be configured by a base station based on an RRC or a PDCCH).
Lu and Yang are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to RRC signaling as taught by Yang in order to use a well-known signaling protocol and support vehicular communication with low latency and high reliability (Yang Para.[0008]).

Re claim 5:
Lu discloses the one or more configuration parameters include one or more sidelink configuration parameters; wherein the data is transmitted to another UE according to the one or more sidelink configuration parameters (Para.[0101-113]).
Re claim 7:
Lu discloses wherein the transmission of the indication information and the transmission of the data are performed separately (Para.[0100]  the PSCCH resource set or the resource pool can also be used for the transmission of the resource pre-occupation information (RPI). When the UE has the configured sidelink grant, the UE will send sidelink control information and/or data (PSCCH and/or PSSCH) on slot – where the indication is transmitted on the PSCCH and the data is transmitted on PSSCH).
Re claim 8:
Lu discloses wherein the one or more parameters indicating one or more time-frequency resources for the transmission of the data specify a plurality of data resource blocks, and the indication information indicates which data resource blocks contain the data (Para.[0103]  frequency domain resource indication of the pre-occupied resource (frequency domain location, size). For example, the frequency domain resource indication may include the frequency domain location of the resource used by the PSSCH/PSCCH. In some implementations, the starting RB is 5, and the number of RBs is 10).
Re claim 11:
Lu discloses wherein the one or more configuration parameters further indicate at least one of: a configuration index for an activation; a repetition of time-frequency resources in a period for the transmission with configured grant; a modulation and coding scheme (MCS) for the transmission with configured grant; hybrid automatic repeat request (HARQ) ID for the transmission with configured grant; DMRS; and numerology (Para.[0101-113]).
Re claim 14:	Claim 14 is rejected on the same grounds of rejection set forth in claim 1.  Fakoorian further discloses a processor and non-transitory machine readable medium (Fig.4).
Re claim 18:	Claim 18 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 20:	Claim 20 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 21:	Claim 21 is rejected on the same grounds of rejection set forth in claim 8.
Re claim 24:	Claim 24 is rejected on the same grounds of rejection set forth in claim 11.
Re claim 29:	
Lu discloses wherein the transmission of the indication information is multiplexed with the transmission of the data (Fig.10 ref. PSCCH and PSSCH).
Re claim 30:
Lu discloses wherein the indication information is sent in a sidelink (SL) control channel (Para.[0100]  the PSCCH resource set or the resource pool can also be used for the transmission of the resource pre-occupation information (RPI). When the UE has the configured sidelink grant, the UE will send sidelink control information and/or data (PSCCH and/or PSSCH) on slot and Para.[0049] The pre-occupied resource indication information and/or control information can provide information on the resource that has been pre-occupied by another UE and/or the resource to be used by the UE).
Re claim 31:
Lu discloses wherein the transmission of the indication information is a sidelink (SL) configured grant transmission (Para.[0100]  the PSCCH resource set or the resource pool can also be used for the transmission of the resource pre-occupation information (RPI). When the UE has the configured sidelink grant, the UE will send sidelink control information and/or data (PSCCH and/or PSSCH) on slot and Para.[0049] The pre-occupied resource indication information and/or control information can provide information on the resource that has been pre-occupied by another UE and/or the resource to be used by the UE).
Re claim 32:	Claim 32 is rejected on the same grounds of rejection set forth in claim 29.
Re claim 33:	Claim 33 is rejected on the same grounds of rejection set forth in claim 30.
Re claim 34:	Claim 34 is rejected on the same grounds of rejection set forth in claim 31.
Re claim 35:	Claim 35 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 37:	Claim 37 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 38:	Claim 38 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 39:	Claim 39 is rejected on the same grounds of rejection set forth in claim 8.
Re claim 40:	Claim 40 is rejected on the same grounds of rejection set forth in claim 29.
Re claim 41:	Claim 41 is rejected on the same grounds of rejection set forth in claim 30.
Re claim 42:	Claim 42 is rejected on the same grounds of rejection set forth in claim 31.
Re claim 43:	Claim 43 is rejected on the same grounds of rejection set forth in claim 11.
		
Claims 2,15, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Yang as applied to claims 1,14, and 35 above, and further in view of Fakoorian.
Re claim 2:
As discussed above, Lu in view of Yang meets all the limitations of the parent claims.
Lu does not explicitly disclose selecting, by the UE, the one or more configuration parameters based on at least one of the following criteria: a traffic type, application requirements, a packet size, a device location, mobility, and a channel condition.
Fakoorian discloses selecting, by the UE, the one or more configuration parameters based on at least one of the following criteria: a traffic type, application requirements, a packet size, a device location, mobility, and a channel condition (Para.[0094]  Each grant-free configuration may support a different service type, traffic type, MCS target, etc. The UE can select the particular grant-free configuration to use, based in part, on the expected traffic or service type, MCS target, latency target, etc. for the grant-free communications).
Lu and Fakoorian are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to include selecting a configuration parameter based on the listed criteria as taught by Fakoorian in order to improve spectral efficiency, lower costs, and improve services (Fakoorian Para.[0005]).
Re claim 15:	Claim 15 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 36:	Claim 36 is rejected on the same grounds of rejection set forth in claim 2.

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Fakoorian in view of Sundararajan does not disclose performing, by the UE, a transmission with configured grant, wherein the transmission with configured grant includes a transmission of indication information, which includes one or more configuration parameters indicating one or more time-frequency resources for a transmission of data and selected from the plurality of configuration parameters; wherein the transmission of the data is in the one or more time-frequency resources indicated by the one or more configuration parameters.
The Examiner respectfully disagrees.  Fakoorian in view of Sundararajan reads on the limitations as claimed.  Fakoorian discloses performing, by the UE, a transmission with configured grant, wherein the transmission with configured grant includes a transmission of (Fig.7 ref. 706 Perform Grant-Free Communications with a base station based on at least one of the first configuration or the second configuration  and Para.[0094]  Each grant-free configuration may support a different service type, traffic type, MCS target, etc. The UE can select the particular grant-free configuration to use, based in part, on the expected traffic or service type, MCS target, latency target, etc. for the grant-free communications); and wherein the transmission of the data is in the one or more time-frequency resources indicated by the one or more configuration parameters (Fig.7 ref. 706 Perform Grant-Free Communications with a base station based on at least one of the first configuration or the second configuration and Fig.6 shows time-frequency resources and Para.[0099]  Each grant-free/SPS configuration can include several parameters for the (initial or retransmissions) grant-free/SPS transmissions. The parameters can include at least one of a number of time repetitions and/or (allocated) frequency resources and Para.[0081]  That is, parameters for the UL data transmission such as MCS/TBS table, time/frequency resources, etc. may be UE specific and RRC configured).
Fakoorian does not explicitly disclose transmission of indication information, which includes one or more configuration parameters indicating one or more time frequency resources for a transmission.  Sundararajan discloses transmission of indication information, which includes one or more configuration parameters indicating one or more time frequency resources for a transmission (Para.[0040]  For example, the UE may embed information within an SR that the base station may use to identify whether the SR is associated with a grant-free uplink configuration, and if the SR is associated with a grant-free uplink configuration, the particular grant-free uplink configurations of a set of grant-free uplink configurations with which to associate the SR and Para.[0081]  A grant-free configuration may indicate a set of time-frequency resources of a channel).

In the remarks, Applicant contends Sundararajana does not disclose a UE’s transmission with configured grant includes a transmission of indication information which includes one or more configuration parameters indicating one or more time-frequency resources for a transmission of data.
The Examiner respectfully disagrees.  As discussed above, the combination of Fakoorian in view of Sundararajana reads on the limitation as claimed.  As shown above, Sundararajana discloses transmission of indication information, which includes one or more configuration parameters indicating one or more time frequency resources for a transmission.  Given the broadest reasonable interpretation, information used to identify a grant-free uplink configuration reads on configuration parameters indicating one or more time frequency resources because the grant-free uplink configuration has time-frequency resources.
In the remarks, Applicant contends Sundararajan does not disclose a transmission of the data being in the one or more time-frequency resources indicated by the one or more configuration parameters.
The Examiner respectfully disagrees.  As shown above, Fakoorian is relied upon to disclose said limitation.

In the remarks, Applicant contends there is no motivation to combine Fakoorian in view of Sundararajan due to their different mechanism.
The Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is to reduce complexity by reducing the amount of blind decoding a base station performs (Sundararajan Para.[0039-0040]).  Fakoorian does not exclude the combination provided by Sundararajan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471